                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 IN RE:                                                     )
                                                    )       CHAPTER 13
        PRINCE E. DUNNING                           )
                                                    )       CASE NO. 19-05083
                DEBTOR                              )


                                     MOTION TO DISMISS

        COMES NOW the Debtor, Prince E. Dunning, by and through her attorney of record,

 Cindee Dale Holmes, and hereby moves this Honorable Court Dismiss her case and in support

 states as follows:

        1.      The Debtor can no longer afford this Chapter 13 case.



        WHEREFORE, PREMISES CONSIDERED, the Debtor respectfully moves this

 Honorable Court to Dismiss this current Chapter 13 case.



                                                    /s/ Cindee Dale Holmes___________
                                                    CINDEE DALE HOLMES
                                                    1909 Fifth Avenue North, Ste. 200
                                                    Birmingham, AL 35203
                                                    (205) 254-3664




Case 19-05083-TOM13        Doc 22     Filed 01/24/20 Entered 01/24/20 12:45:34     Desc Main
                                    Document      Page 1 of 2
                                  CERTIFICATE OF SERVICE

        I hereby certify that I have served a copy of the Motion to Dismiss upon all creditors listed
 on the matrix and all parties listed below by depositing a copy of the same in the United States mail
 properly addressed and first class postage prepaid on this the 24th day of January, 2020.


                                                       /s/ Cindee Dale Holmes_______
                                                       CINDEE DALE HOLMES

 Chapter 13 Trustee
 PO Box 10848
 Birmingham, AL 35202




Case 19-05083-TOM13         Doc 22     Filed 01/24/20 Entered 01/24/20 12:45:34              Desc Main
                                     Document      Page 2 of 2
